Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00508-CV

                                           Rudy MENDEZ,
                                              Appellant

                                            v.
                               City of San Antonio Building
                  CITY OF SAN ANTONIO BUILDING STANDARDS BOARD,
                                         Appellee

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-CI-08659
                       Honorable Barbara Hanson Nellermoe, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: November 12, 2014

MOTION FOR REHEARING GRANTED; APPEAL REINSTATED

           On July 22, 2014, this court notified appellant that a filing fee of $195.00 was due when

this appeal was filed. On August 13, 2014, this court ordered appellant, no later than August 22,

2014, to either (1) pay the applicable filing fee or (2) provide written proof to this court that he is

excused by statute or the Rules of Appellate Procedure from paying the fee. See TEX. R. APP. P.

20.1 (providing that indigent party who complies with provisions of that rule may proceed without

advance payment of costs). Our order informed appellant that if he failed to provide such written
                                                                                    04-14-00508-CV


proof within the time ordered, this appeal would be dismissed. See TEX. R. APP. P. 42.3. Appellant

did not respond, and on September 10, 2014, this appeal was dismissed.

       Appellant has filed a motion for rehearing stating he filed an Affidavit of Indigence on

September 9, 2014, and he asks this court to reinstate his appeal. We grant the motion for

rehearing, withdraw our opinion and judgment dated September 10, 2014, and issue this opinion

and judgment in their place. This appeal is hereby reinstated on this court’s docket.


                                                 PER CURIAM




                                               -2-